Citation Nr: 0312222	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99-24 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date prior to February 5, 1987, 
for a grant of service connection for post-traumatic stress 
disorder (PTSD), to include the issue of whether there was 
clear and unmistakable error (CUE) in a September 2, 1987, 
rating decision.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo


INTRODUCTION

The veteran served on active duty from March 1967 to October 
1969.

This case comes to the Board of Veterans' Appeals (Board) 
partly from an October 1990 RO decision which denied an 
increase in a 30 percent rating for service-connected PTSD.  
A personal hearing was held before an RO hearing officer in 
February 1991. In November 1991, the Board remanded the case 
to the RO for further development.  In a July 1993 rating 
decision, the RO granted an increased 70 percent rating for 
service-connected PTSD.

This case also comes to the Board from a March 1994 RO 
decision which denied an increase in a 30 percent rating for 
post-traumatic encephalopathy.  The RO assigned a single 70 
percent rating for the combined disability of post-traumatic 
encephalopathy with PTSD.  A personal hearing was held before 
an RO hearing officer in July 1994, and another RO hearing 
was held in May 1995.  In a July 1995 rating decision, the RO 
assigned a 60 percent rating for post-traumatic 
encephalopathy, and confirmed and continued a 70 percent 
rating for PTSD.  In April 1999, the Board remanded the 
claims for an increased rating for PTSD and an increased 
rating for post-traumatic encephalopathy to the RO for 
further development.

In addition, an April 1999 RO decision denied an effective 
date prior to February 5, 1987 for a grant of service 
connection for PTSD.  

A personal hearing was held before a member of the Board (now 
Veterans Law Judge) in April 2001 who is no longer employed 
at the Board.  At that hearing, he submitted additional 
evidence, and waived RO consideration of that evidence. 38 
C.F.R. § 20.1304 (2002).  In a March 2003 letter, the Board 
informed the veteran that the individual who presided at the 
April 2001 hearing, who would ordinarily have participated in 
making the final determination of the claim, was no longer 
employed by the Board and that the veteran had the right to a 
hearing before another Member of the Board.  If he did not 
respond within thirty days from the date of the letter, the 
Board would assume that he did not want an additional hearing 
and proceed accordingly.  See 38 C.F.R. § 20.707 (2002).  The 
veteran is presumed to have received the March 2003 notice 
because it was not returned in the mail.  Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994).  Because the veteran did 
not respond by within 30 days, he waived the right to an 
additional hearing.

In a September 2001 decision, the Board found that the 
veteran had withdrawn his appeals for increased ratings for 
PTSD and post-traumatic encephalopathy, and remanded the 
issue of entitlement to an effective date prior to February 
5, 1987, for a grant of service connection for post-traumatic 
stress disorder (PTSD), to include the issue of whether there 
was clear and unmistakable error (CUE) in a September 2, 
1987, rating decision, for further development.  

In November 2001, the veteran's representative requested 
service connection for a nervous/mental disorder besides PTSD 
on a direct and secondary basis, and essentially stated that 
CUE was committed in the December 11, 1975, rating decision 
which did not grant an increased rating in excess of 30 
percent for service-connected post-traumatic encephalopathy.  
As these issues have not yet been addressed, they are 
referred to the RO to take the necessary steps to fully 
develop and adjudicate these issues.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal has been 
obtained. 

2.  An informal claim for service connection for PTSD was not 
raised by medical reports dated February 1970, April 1970, 
and September 1975.

3.  CUE has not been shown to have been committed by the RO 
in its September 2, 1987, decision which granted service 
connection for PTSD and assigned an effective date of 
February 5, 1987.


CONCLUSION OF LAW

1.  The medical reports dated February 1970, April 1970, and 
September 1975 are not informal claims for service connection 
for PTSD.  38 C.F.R. §§ 3.1, 3.155, 3.157 (2002).

2.  The RO did not commit CUE in its rating action dated 
September 2, 1987, in failing to assign an earlier effective 
date than February 5, 1987, for the veteran's service-
connected PTSD.  38 C.F.R. §§ 3.104(a), 3.105(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of the claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2002). 

Since CUE allegations must be determined on the basis of the 
evidence of record at the time of the decision that was the 
product of the alleged CUE, there can be no additional 
information or evidence that would aid the appellant in 
substantiating his claim.  Thus, the provisions of the VCAA 
are not applicable to CUE claims.  See Livesay v. Principi, 
15 Vet. App. 165 (2001).  

Regarding the request for an earlier effective date for the 
grant of service connection for PTSD, besides the allegation 
of CUE, the Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b).  See, too, 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159).

In October 2002, the RO sent the veteran a letter, and in 
November 2002, the RO issued a supplemental statement of the 
case (SSOC) to the veteran specifically informing him of the 
evidence and information necessary to substantiate his claim, 
the information and evidence that he should submit 
personally, and the assistance that VA would provide in 
obtaining evidence and information in support of his claim-
if identified.  38 U.S.C.A. § 5103(a); see also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  

The veteran filed an original claim for compensation benefits 
in November 1969 for shrapnel in the right arm, cerebral 
concussion, and edema of the left eye.  He also filed an 
amended claim in December 1969.  VA clinical records dated in 
February 1970 noted that the veteran was tense, anxious, and 
had recurring dreams and nightmares pertaining to violence.  
A Request for Physical Examination, dated in March 1970, 
requested that the veteran be examined for head trauma, 
anxiety, shrapnel wound of the right arm and an eye injury.  
A VA examination dated in April 1970 noted that the veteran 
felt tense, restless and could not sleep well.  He became 
easily aroused.  Mental examination noted that the veteran's 
affect seemed to be that of anxiety.  

A June 1970 rating decision granted service connection for 
post-traumatic encephalopathy, amblyopia of the left eye, 
frontoparietal and occipital burr holes, and a residual 
shrapnel wound of the right arm.  

A September 1975 VA examination noted that the veteran was 
extremely nervous.  

On February 5, 1987, the veteran's representative requested 
that the veteran be awarded service connection for PTSD and 
submitted the statement of a VA staff psychologist.  The 
psychologist stated that the veteran's psychiatric symptoms 
have been known in the Mental Hygiene Clinic since 1979.  He 
noted a September 19, 1979, entry from a VA physician who 
stated that the veteran had traumatic war neurosis, which was 
the current term to describe PTSD prior to the 1980's.  A VA 
examination dated in June 1987 diagnosed PTSD.  A September 
1987 rating decision granted service connection for PTSD and 
assigned an effective date of February 5, 1987.  

The veteran contends that the grant of service connection for 
PTSD should be effective on October 23, 1969, the day 
following separation from service.  The veteran stated that 
he has several letters from psychiatrists dated from 1970 to 
1972 stating that they did not want to treat him because of 
his bizarre behavior.  

The veteran and his representative also noted the VA clinical 
and examination records in the early 1970's (discussed above) 
indicating that the veteran had anxiety.  The veteran and his 
representative contend that these medical records constitute 
informal claims under 38 C.F.R. § 3.157(b).

Earlier Effective Date 

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit. 38 C.F.R. §§ 3.1(p); 
3.155.  The regulation which governs informal claims, 
38 C.F.R. § 3.155, provides as follows: (a) Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by [VA], from a claimant 
. . . may be considered an informal claim. Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it (the formal claim) will be 
considered filed as of the date of receipt of the informal 
claim.

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits. Acceptance of a report of examination or treatment 
as a claim for increase is subject to the payment of 
retroactive benefits from the date of a report or for a 
period of 1 year prior to the date of receipt of the report. 
38 C.F.R. § 3.157.  As to reports prepared by VA or the 
uniformed services, the date of receipt of such a claim is 
deemed to be the date of outpatient or hospital examination 
or date of admission to a VA or uniformed services hospital. 
38 C.F.R. § 3.157(b)(1).  For reports prepared by a non-VA 
hospital where the veteran was maintained at VA expense, the 
date of admission to the hospital is accepted as the date of 
receipt of claim if VA maintenance was authorized prior to 
admission. For all other reports, including reports from 
private physicians, laymen, and state and other institutions, 
the date of receipt of the reports is accepted as the date of 
receipt of an informal claim.  38 C.F.R. § 3.157(b).

In Brannon v. West, 12 Vet. App. 32, 34- 35 (1998), the 
appellant argued that the Board had failed to adjudicate a 
claim that was reasonably raised by the medical evidence of 
record.  It was held that a claim "means a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit." 38 C.F.R. § 3.1(b).  "Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by Department of Veterans Affairs...may 
be considered an informal claim.  Such informal claim must 
identify the benefit sought."  38 C.F.R. § 3.155(a).  
Therefore, before a VARO or the Board can adjudicate an 
original claim for benefits, the claimant must submit a 
written document identifying the benefit and expressing some 
intent to seek it...  The mere presence of the medical 
evidence does not establish an intent on the part of the 
veteran to seek secondary service connection for the 
psychiatric condition.  See, e.g., KL v. Brown, 5 Vet. App. 
205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1993) 
(a hospitalization record was not an informal claim if there 
had not been either a prior allowance, such that the informal 
claim was for an increased rating, or a disallowance such 
that the informal claim was, in effect, for reopening 
pursuant to 38 U.S.C.A. § 5108); 38 C.F.R. § 3.157(b).  

With respect to the RO's alleged failure to adjudicate an 
informal claim for service connection for PTSD based on 
certain medical records from 1970's, there was neither a 
prior allowance nor a disallowance for the condition at the 
time of the completion of these medical records.  As a matter 
of law, therefore, these medical records cannot constitute an 
informal claim under § 3.157.  See Brannon, Crawford, supra.  
Moreover, any additional letters that the veteran may have in 
his possession from psychiatrists from the early 1970's that 
are not of record would not enable him prevail on his claim.  
Therefore, the veteran was awarded the correct effective date 
for the grant of service connection, i.e., the date the claim 
was made.  See 38 C.F.R. § 3.400(b)(2) (In the case of direct 
service connection, the effective date of an award is the day 
following separation from active service or date entitlement 
arose if a claim is received within 1 year after separation 
from service; otherwise, the date of receipt of claim, or the 
date entitlement arose, whichever is later).

CUE Claim

An RO decision that has become final generally may not be 
reversed or amended in the absence of clear and unmistakable 
error (CUE).  38 C.F.R. § 3.105(a).

Section 3.105(a) of title 38, Code of Federal Regulations, 
provides:

Where evidence establishes [CUE], the prior decision will be 
reversed or amended. For the purpose of authorizing benefits, 
the rating or other adjudicative decision which constitutes a 
reversal of a prior decision on the grounds of [CUE] has the 
same effect as if the corrected decision had been made on the 
date of the reversed decision.

38 C.F.R. § 3.105(a).

In Russell v. Principi, the Court defined CUE as follows:

Either the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied. . . . [CUE is] the sort of error which, had it not 
been made, would have manifestly changed the outcome . . . [, 
an error that is] undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made.

Russell, Vet. App. 310, 313-14 (1992) (en banc). "A 
determination that there was a '[CUE]' must be based on the 
record and the law that existed at the time of the prior . . 
. decision."  Russell at 314.  "In order for there to be a 
valid claim of [CUE], . . . [t]he claimant, in short, must 
assert more than a disagreement as to how the facts were 
weighed or evaluated."  Id. at 313; see also Damrel v. Brown, 
6 Vet. App. 242 (1994).  Moreover, a CUE claim must identify 
the alleged error(s) with "some degree of specificity."  
Crippen v. Brown, 9 Vet. App. 412, 420 (1996).  Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993), en banc review denied, 6 
Vet. App. 162 (1994) ("to raise CUE there must be some degree 
of specificity as to what the alleged error is and . . . 
persuasive reasons must be given as to why the result would 
have been manifestly different").

Besides the assertion that certain medical records from the 
1970's entitle the veteran for an earlier effective date for 
service connection for PTSD, the veteran has not raised any 
specific error in the RO's September 1987 decision.  
Therefore, no challenge to the finality of the RO's decision 
of September 1987, is offered by or on behalf of the veteran.  
See Russell, supra.  Therefore, the September 1987 rating 
decision was not clearly and unmistakably erroneous.  See 38 
U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a); Damrel, Russell, 
supra.


ORDER

An effective date earlier than February 5, 1987, for the 
award of service connection for PTSD is denied.

A claim of CUE in a September 2, 1987, RO decision is denied.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN  
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

